      Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA

                   V                                     NO.

PERRY SANTILLO,

                   Defendant.

                                INFORI\IATION
                                  MaiI Fraud
                            (rs u.s.c. S 1841)

THE UNITED STATES ATTORNEY CHARGES:
     At times material to this Information:

I. Introduction

      1.   PtrRRY SANTILLO was a resident of Rochester, NY. He was

a founder, member, manager, and CEO of         First Nationle Solution, LLC.

SANTILLO offered and sold securities in First Nationle, Percipience

Global Corporation, United RL Capital Services LLC, and other issuers

to investors. SANTILLO also provided investment advice to those

same investors.

      2.   A "Ponzi scheme" is a type of financial fraud, in which an

investment operation claims to pay returns to customers based on some
                                      1
       Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 2 of 8




promised investment             strategy. In fact, however, in a Ponzi   scheme,

the perpetrators do not invest a client's money as promisedi instead, one

investor is paid from money "invested" by another.

      3.   First Nationle Solution, LLC was             a Michigan corporation.

F'irst Nationle purported to conduct business in areas including

leveraged investments, the financial services industry, insurance, and

real estate development, among others.

      4.   Percipience Global Corporation was a Delaware Corporation.

Percipience purported to conduct business by providing loans to

borrowers to buy and improve single-family houses.

      5.   United RL Capital Services LLC was a Delaware and

Michigan Corporation. United RL purported to conduct business by

financin g phys icia   n   -
                               owne d toxicolo gy laboratorie s.

      6.   In fact, First Nationle, Percipience Global and United RL did

not conduct their purported businesses. Rather, SANTILLO and

others working with him operated each business primarily as a Ponzi

scheme by issuing securities            in the form of promissory notes, soliciting

and then misappropriating substantial amounts of investor funds, and


                                                2
      Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 3 of 8




using some remaining investor funds to pay off redeeming investors.

     II. The Scheme and rtifice to Defraud

     7.   Beginning at least as early as January 2008 and continuing

until at least June 2078, the defendant,

                          PERRY SANTILLO.

aided and abetted by others known and unknown, did devise and intend

to devise a scheme and artifice to defraud and to obtain money and

property by means of materially false and fraudulent pretenses,

representations, promises, and omi.ssions.

     B. As part of the scheme and artifice to defraud, SANTILLO       and

others travelled the country and bought books of business from

investment professionals such as registered representatives and

investment advisors. SANTILLO, with the help of others, then

solicited investors from within those acquired books of business to

withdraw money from traditional investments such as annuities, and

reinvest the funds in issuers controlled by SANTILLO and others,

including, but not limited to, First Nationle, Percipience, and United

RL,, sometimes without disclosing that SANTILLO and his


                                    D
        Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 4 of 8




confederates controlled those issuers

       9.   The scheme defrauded investors throughout the United

States. In total, SANTILLO and his confederates raised at least

$115.5 million through fraudulent offerings between January 2008 and

June 2018. The majority of that money was paid to redeeming

investors in Ponzi scheme payments and misappropriated by

SANTILLO and his associates in the scheme. Misappropriated funds

were used for personal purposes including, but not limited to, at least

$1   million spent on custom suits and lavish parties.

       10. In the Middle District   of Pennsylvania, SANTILLO and those

who aided and abetted him conducted their fraud scheme under the

guise of an "investment business" Iocated in Scotrun, Monroe County,

using various business names, including Advice and Life Group,

Poconos Investments,    First American Securities, and Financial

Planners Group of America. Since Muy 2015, SANTILLO and his

confederates fraudulently raised at least $3 million from approximately

30 investors   in Pennsylvania, including investors in the Middle District

of Pennsylvania, by selling fraudulent investments       in First Nationale,

                                      4
        Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 5 of 8




Percipience, United RL, and other fraudulent issuers, all of which were

operated as Ponzi schemes.

        The Fraudulent Offerings

        11. SANTILLO     and others working with him fraudulently

induced investors to invest at least $46 million in the First Nationle

offering since February 20L2, $22 million in the Percipience offering

since July 2012, and $25 million in the United RL offering since March

2015.

        Misrepresentations, Omissions, Misappropriations, and Breaches

        12. SANTILLO     and his confederates misrepresented to investors

that money invested in First Nationle, Percipience, IJnited RL, and

other issuers would be used to conduct the purported business of each

respective   issuer. Investors were not told that - in fact - the issuers
were Ponzi schemes and that a significant portion of investor funds

were used to repay redeeming investors in the Ponzi schemes and were

misappropriated for the personal use of SANTILLO and others.

SANTILLO breached fiduciary duties he owed to investors when he

failed to use investor funds as represented, and when he failed to


                                      5
      Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 6 of 8




inform investors that he and his confederates were misappropriating

investor funds.

     13.   The above-listed companies'offering documents, as provided

to investors by SANTILLO and others, as well as the companies'

respective websites, as created by SANTILLO and others, falsely

indicated that investments would be used to fund legitimate businesses.

However, rather than use investors' funds for purported legitimate

business purposes, SANTILLO and his confederates misappropriated

vast amounts of the funds for their personal use and used some of the

funds to pay redeeming investors in the Ponzi scheme.

     74. SANTILLO         and his associates also misrepresented the

ongoing performance   -   or lack thereof   -   of investors' investments.

SANTILLO and others provided account statements to investors falsely

stating that investor funds were invested, falsely stating investment

returns, and in some cases falsely stating that a bonus had been

credited to investor accounts. In certain instances, SANTILLO and

others provided investors with bonus funds or interest payments, and in

other cases SANTILLO and others provided redeeming investors with


                                       6
      Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 7 of 8




all or part of their funds, at times with returns. These were Ponzi

payments derived from new investor funds rather than actual

investment   returns. In other cases, SANTILLO     and others failed to

fulfill the requests of investors to redeem their investments

     15.    Of the at least $115.5 million raised by SANTILLO and his

associates, approximately $44.8 million was paid out to earlier investors

in Ponzi scheme payments and tens of millions of dollars were

misappropriated by SANTILLO and his confederates through transfers

to bank accounts they controlled, and through other methods.

               Execution of the Scheme Through Mailings

     16. It was further a part of the scheme and artifice that
SANTILLO transmitted, and caused to be transmitted by others,

interstate mailings, including mailings to and from the Middle District

of Pennsylvania from and to locations outside of the State of

Pennsylvania. The mailings included delivery of mail matter by

private and interstate carrier and by the United States Postal Service.

      77.   On or about November 9,20\7, rn the Middle District of

Pennsylvania, for the purpose of executing and attempting to execute


                                    7
       Case 3:19-cr-00288-MEM Document 1 Filed 10/07/19 Page 8 of 8




the above-described scheme and artifice to defraud and deprive, PERRY

SANTILLO did knowingly cause to be delivered by mail, according to

the direction thereon, the following matter: investment documents and

investor correspondence related to First Nationle Solution, mailed from

Rochester. New York to a victim-investor with the intials "J.P." in

Hawley, Wayne County, within the Middle District of Pennsylvania.

     AII in violation of Title 18, United States Code,   SS   l34l and2.




                                               DAVID J. FREED
                                               United States Attorney

                                         By:

                                               s      A. CAMOM
                                               Assistant United States Attorney

Date: October 7, 2019




                                    8
